Citation Nr: 1727351	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-07 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from April 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The claim is now under the jurisdiction of the Phoenix, Arizona RO.

The Veteran presented testimony at a Board hearing in November 2016, and a transcript of the hearing is associated with his claims folder. 

The issue was certified to the Board in April 2016.  Additional evidence which was not considered by the RO was provided by the Veteran and received in February 2017.  No waiver of RO consideration of this evidence is necessary, as the Veteran's substantive appeal was received after February 2, 2013.  See 38 U.S.C.A. § 7105 (e) (West 2014); VA Fast Letter 14-02 (May 2, 2014).



FINDING OF FACT

The Veteran's bilateral hearing loss is etiologically related to his exposure to excessive levels of noise during military service.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a) (2016).

A December 2012 VA examination confirms current hearing loss, which is disabling for VA purposes, indicating that the Veteran has bilateral SNHL [sensorineural hearing loss] in the frequency range of 500 to 4K Hz.  38 C.F.R. § 3.385 (2016).  Thus, the current disability requirement is satisfied.

With regard to the in-service requirement, service records confirm that the Veteran served as an armored crewman.  See DD-214.  The Veteran reported exposure to loud noise from tanks.  His allegation of noise exposure is thus consistent with the circumstances of his service.  As previously noted, the Board finds that the Veteran was exposed to traumatic levels of noise in service.  Thus, the in-service occurrence or injury element is likewise satisfied.

The final question is whether a causal relationship exists between the present disability and service.  The opinion provided in the December 2012 VA examination is inadequate with regard to bilateral hearing loss because it is based solely on the fact that the Veteran had normal hearing on separation.  By contrast a January 2017 private audiological report notes:

[T]hat current research shows the impact of loud noise exposure on the delicate inner ear, hearing hair cells.  Quite frequently damage can be detected at the time of a sudden noise trauma event.  However other current research suggests that the effects of this noise trauma is not detectable until many years later which is likely the case with [the Veteran]....His current hearing exam results are consistent with his past military noise history.   In my professional opinion, due to the Veteran's military noise history and the high probability of noise induced hearing loss that accompanies his MOS of Army tank gunner/operator,...it is as likely as not that his hearing loss was a result of his Army MOS of tank operatory/gunner."  

The Board finds the private opinion to be more probative, as it provides etiology for the Veteran's current bilateral hearing loss (i.e. in-service noise exposure) and is accompanied with adequate rationale.

Thus, all elements are met and service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


